Citation Nr: 1023427	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-03 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD), 
schizophrenia, bipolar disorder, depressive disorder, and 
psychotic disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran had active service from December 1984 to December 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in San Juan, Puerto Rico.  The Veteran filed a notice 
of disagreement in July 2004.  In October 2004, the RO 
provided him with a statement of the case.  In December 2004, 
the Veteran asked that he be provided additional time to file 
his substantive appeal.  The RO responded in January 2005 and 
informed the Veteran that he had 60-days to submit his 
substantive appeal.  See 38 C.F.R. § 20.303 (2009).  In 
February 2005, the Veteran filed his substantive appeal (VA 
Form 9).

During the course of the appeal, the Veteran relocated to 
Georgia and the claims file was transferred to the custody of 
the RO in Atlanta, Georgia, which is now the agency of 
original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his February 2005 substantive appeal, the Veteran checked 
the box indicating that he desired a Board hearing before a 
Veterans Law Judge (VLJ) at the RO.  However, he was 
scheduled for a Board hearing at the VA Central Office in 
Washington, DC, to be held on June 15, 2010.  In a request 
dated on June 11, 2010, the Veteran's attorney requested a 
videoconference hearing before a VLJ at the Atlanta RO, as 
the Veteran was unable to travel to Washington due to 
financial issues.


The Board finds that the Veteran was incorrectly scheduled 
for a Central Office hearing to which his attorney indicated 
he could not attend due to financial issues.  Thus, the 
Veteran should be scheduled for the requested videoconference 
hearing at the Atlanta RO.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.702, 20.704 (2009).  
Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing, pursuant to his 
June 2010 request, at the earliest 
available opportunity.  The RO should 
notify the Veteran and his attorney of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009), and should associate a copy of 
such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

